 

Exhibit 10.21

 



Executive Form

 

 

FORM OF RESTRICTED SHARE UNIT AWARD AGREEMENT

PURSUANT TO THE

AMENDED AND RESTATED EMPLOYEE AND DIRECTOR

INCENTIVE RESTRICTED SHARE PLAN OF

HOSPITALITY INVESTORS TRUST, INC.

 

THIS AGREEMENT (this “Agreement”) is made as of [______ _], 20__ (the “Grant
Date”), by and between Hospitality Investors Trust, Inc., a Maryland corporation
with its principal office at 3950 University Drive, Fairfax, Virginia 22030 (the
“Company”), and [___________] (the “Participant”).

 

WHEREAS, the Board of Directors of the Company (the “Board”) adopted the
Employee and Director Incentive Restricted Share Plan of Hospitality Investors
Trust, Inc. (as amended and/or restated from time to time, the “Plan”);

 

WHEREAS, the Plan provides that the Company, through the Committee, has the
ability to grant awards of restricted share units to directors, officers,
employees and certain consultants or entities, in each case, that are employed
by or provide services to the Company or any Affiliate of the Company; and

 

WHEREAS, subject to the terms and conditions of this Agreement and the Plan, the
Committee has determined that the Participant shall be awarded restricted share
units in the amount set forth below.

 

NOW, THEREFORE, the Company and the Participant agree as follows:

 

1.                  Award of Restricted Share Units. Subject to the terms,
conditions and restrictions of the Plan and this Agreement, the Company hereby
grants to the Participant an award consisting of [________] restricted share
units (the “Restricted Share Units”) in respect of shares of common stock of the
Company, $0.01 par value per share (“Shares”).

 

2.                  Vesting. Subject to the terms of the Plan and this
Agreement, except as provided in Section 4 of this Agreement, the Restricted
Share Units shall vest as follows:

 

(a)                The Restricted Share Units shall vest in equal annual
installments on each of the first four (4) anniversaries of the Grant Date (each
of the first through fourth anniversaries, a “Vesting Date”); provided that the
Participant has not experienced a Termination prior to each applicable Vesting
Date.

 

(b)               There shall be no proportionate or partial vesting in the
periods prior to each Vesting Date.

 



 

 

 

3.                  Settlement. Subject to Section 6 hereof, to the extent
vested, the Restricted Share Units shall be settled in Shares on the earliest
of: (a) the date of the Participant’s Termination; (b) a Section 409A Change in
Control Event (as defined below); or (c) the calendar year in which the third
(3rd) anniversary of each applicable Vesting Date occurs. For purposes of this
Agreement, a “409A Change in Control Event” shall mean a “change in the
ownership of the corporation,” a “change in effective control of the
corporation” or a “change in the ownership of a substantial portion of the
assets of the corporation,” within the meaning of Section 409A(a)(2)(A)(v) of
the Code.

 

4.                  Termination. In the event of the Participant’s Termination,
the following shall apply to the Restricted Share Units:

 

(a)                Termination by the Company without Cause; Termination by the
Participant for Good Reason; Termination Upon Expiration Following Non-Renewal
of the Employment Agreement by the Company. If the Participant experiences a
Termination (i) by the Company without Cause (as defined in the Participant’s
employment agreement with the Company dated as of [March __, 2017] (the
“Employment Agreement”)), (ii) by the Participant for Good Reason (as defined in
the Employment Agreement) or (iii) upon expiration of the Employment Term (as
defined in the Employment Agreement) following non-renewal by the Company, any
unvested Restricted Share Units shall immediately vest and no longer be subject
to forfeiture as of the date of the Termination.

 

(b)               Termination as a result of the Participant’s Death or
Disability. If the Participant experiences a Termination as a result of the
Participant’s death or Disability (as defined in the Employment Agreement), any
unvested Restricted Share Units that would have become vested within the
one-year period beginning on the date of Termination and ending on the first
anniversary of the date of Termination if the Participant had continued to be
employed by the Company during such period shall immediately vest and no longer
be subject to forfeiture as of the date of the Termination. Any outstanding
Restricted Share Units that do not become vested pursuant to the preceding
sentence shall be immediately forfeited and cancelled as of the date of
Termination, without any further action on the part of the Company or the
Participant.

 

(c)                All Other Terminations. If the Participant experiences a
Termination for any reason other than those set forth in Section 4(a) and (b),
any Restricted Share Units that have not yet vested shall be immediately
forfeited and cancelled as of the date of Termination, without any further
action on the part of the Company or the Participant.

 

5.                  Rights as a Holder of Restricted Share Units. The Company
shall record in its books and records the number of Restricted Share Units
granted to the Participant. No Shares shall be issued to the Participant at the
time the grant is made and, except as set forth in this Section 5, the
Participant shall not be, nor have any of the rights or privileges of, a
stockholder of the Company with respect to any Restricted Share Units, unless
and until paid in Shares; provided, however, that, to the extent the Company
issues a dividend in the form of Shares or other property, the Participant shall
have the rights to dividend equivalents as provided in Section 5.3(c) of the
Plan. The Participant shall not have any interest in any fund or specific assets
of the Company by reason of this Agreement.

 



 2 

 

 

6.                  Tax Withholding. To the extent applicable, the Participant
shall be subject to the provisions of Section 12 of the Plan with respect to any
withholding or other tax obligations in connection with the grant, vesting or
settlement of the Restricted Share Units or otherwise in connection with this
Agreement. In the event that any of the Restricted Share Units are settled in
Shares prior to (a) a Change in Control, (b) a public listing of the Shares on a
national securities exchange or (c) Brookfield’s ceasing to be an Affiliate of
the Company, then the Participant may elect for such tax withholding obligations
to be effectuated by the Company withholding a number of Shares otherwise
deliverable to the Participant with respect to the settlement of the Restricted
Share Units having a Fair Market Value equal to the amount of such tax
withholding obligations. The Company’s obligation to deliver Shares to the
Participant upon settlement of the Restricted Share Units is subject to the
satisfaction of any and all applicable federal, state and local income and
employment tax withholding requirements.

 

7.                  No Obligation to Continue Employment. This Agreement is not
an agreement of employment or service. Neither the execution of this Agreement
nor the issuance of the Restricted Share Units hereunder constitute an agreement
by the Company to continue to engage the Participant as an employee during the
entire, or any portion of the, term of this Agreement, including but not limited
to any period during which any Restricted Share Units are outstanding, nor does
it modify in any respect the Company’s right to terminate or modify the
Participant’s service or compensation.

 

8.                  Restrictions on Transfer. Except as provided in this
Agreement or the Plan, the Participant may not sell, transfer, hypothecate,
pledge, or assign any Restricted Share Units or any rights or interest therein,
including without limitation any rights under this Agreement or, prior to
settlement under Section 3, any Shares payable in respect of any Restricted
Share Units. In addition, the Participant may not sell, transfer, hypothecate,
pledge or assign any Restricted Share Units or any Shares delivered in
connection with settlement of the Restricted Share Units during the time that
Brookfield remains an Affiliate of the Company. Any attempted sale, assignment,
transfer, pledge, exchange, encumbrance, hypothecation or other disposition of
the Restricted Share Units or any Shares paid or payable in respect of any
Restricted Share Units in violation of the Plan or this Agreement will be void
and of no effect and the Company will have the right to disregard the same on
its books and records.

 

9.                  Power of Attorney. The Company, its successors and assigns,
is hereby appointed the attorney-in-fact, with full power of substitution, of
the Participant for the purpose of carrying out the provisions of this Agreement
and taking any action and executing any instruments which such attorney-in-fact
may deem necessary or advisable to accomplish the purposes hereof, which
appointment as attorney-in-fact is irrevocable and coupled with an interest. The
Company, as attorney-in-fact for the Participant, may in the name and stead of
the Participant, make and execute all conveyances, assignments and transfers of
any Shares provided for herein, and the Participant hereby ratifies and confirms
that which the Company, as said attorney-in-fact, will do by virtue hereof.
Nevertheless, the Participant will, if so requested by the Company, execute and
deliver to the Company all such instruments as may, in the judgment of the
Company, be advisable for this purpose.

 



 3 

 

 

10.              Miscellaneous.

 

(a)                This Agreement shall inure to the benefit of and be binding
upon the parties hereto and their respective heirs, personal legal
representatives, successors, trustees, administrators, distributees, devisees
and legatees. The Company may assign to, and require, any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree in writing to perform this Agreement. Notwithstanding the
foregoing, the Participant may not assign this Agreement or any of the
Participant’s rights, interests or obligations hereunder.

 

(b)               This award of Restricted Share Units shall not affect in any
way the right or power of the Board or stockholders of the Company to make or
authorize an adjustment, recapitalization or other change in the capital
structure or the business of the Company, any merger or consolidation of the
Company or subsidiaries, any issue of bonds, debentures, preferred or prior
preference stock ahead of or affecting the Restricted Share Units, the
dissolution or liquidation of the Company, any sale or transfer of all or part
of its assets or business or any other corporate act or proceeding.

 

(c)                No modification or waiver of any of the provisions of this
Agreement shall be effective unless in writing and signed by the party against
whom it is sought to be enforced.

 

(d)               This Agreement may be executed in one or more counterparts,
all of which taken together shall constitute one contract. One or more
counterparts of this Agreement may be delivered by facsimile or scanned
electronic transmission, with the intention that they shall have the same effect
as an original counterpart hereof.

 

(e)                The failure of any party hereto at any time to require
performance by another party of any provision of this Agreement shall not affect
the right of such party to require performance of that provision, and any waiver
by any party of any breach of any provision of this Agreement shall not be
construed as a waiver of any continuing or succeeding breach of such provision,
a waiver of the provision itself, or a waiver of any right under this Agreement.

 

(f)                The headings of the sections of this Agreement have been
inserted for convenience of reference only and shall in no way restrict or
modify any of the terms or provisions hereof.

 

(g)               All notices, consents, requests, approvals, instructions and
other communications provided for herein will be in writing and validly given or
made when delivered, or on the second succeeding business day after being mailed
by registered or certified mail, whichever is earlier, to the persons entitled
or required to receive the same, addressed, in the case of the Company to the
Chief Financial Officer of the Company at the principal office of the Company
and, in the case of the Participant, at the address most recently on file with
the Company, or to such other address as either party may designate by like
notice. Notices to the Company shall be addressed to Hospitality Investors
Trust, Inc. at 3950 University Drive, Fairfax, Virginia 22030, Attn: Chief
Financial Officer.

 



 4 

 

 

(h)               This Agreement shall be construed, interpreted and governed
and the legal relationships of the parties determined in accordance with the
internal laws of the State of Maryland without reference to rules relating to
conflicts of law.

 

11.              Provisions of Plan Control. This Agreement is subject to all
the terms, conditions and provisions of the Plan, including, without limitation,
the amendment provisions thereof, and to such rules, regulations and
interpretations relating to the Plan as may be adopted thereunder and as may be
in effect from time to time. The Plan is incorporated herein by reference. A
copy of the Plan has been delivered to the Participant. If and to the extent
that this Agreement conflicts or is inconsistent with the terms, conditions and
provisions of the Plan, the Plan shall control, and this Agreement shall be
deemed to be modified accordingly. Unless otherwise indicated, any capitalized
term used but not defined herein shall have the meaning ascribed to such term in
the Plan. This Agreement contains the entire understanding of the parties with
respect to the subject matter hereof (other than any other documents expressly
contemplated herein or in the Plan) and supersedes any prior agreements between
the Company and the Participant.

 

12.              Section 409A. This Agreement and the Restricted Share Units
granted hereunder are intended to comply with or be exempt from Section 409A of
the Code and shall be construed and interpreted in a manner that is consistent
with the requirements for avoiding additional taxes or penalties under Section
409A of the Code. Notwithstanding the foregoing, the Company makes no
representations that the Restricted Share Units provided under this Agreement
comply with Section 409A of the Code and in no event shall the Company be liable
for all or any portion of any taxes, penalties, interest or other expenses that
may be incurred by the Participant on account of non-compliance with Section
409A of the Code. Whenever a payment under this Agreement specifies a payment
period with reference to a number of days, the actual date of payment within the
specified period shall be within the sole discretion of the Company. To the
extent any payments provided for under this Agreement are treated as
“nonqualified deferred compensation” subject to Section 409A of the Code, (a) if
on the date of the Participant’s separation from service (as defined in Treasury
Regulation §1.409A-1(h)) with the Company, the Participant is a specified
employee (as defined in Section 409A of the Code and Treasury Regulation
§1.409A-1(i)), no payment constituting the “deferral of compensation” within the
meaning of Treasury Regulation §1.409A-1(b) and after application of the
exemptions provided in Treasury Regulation §§1.409A-1(b)(4) and
1.409A-1(b)(9)(iii) shall be made to the Participant at any time prior to the
earlier of (i) the expiration of the six (6) month period following the
Participant’s separation from service or (ii) the Participant’s death, and any
such amounts deferred during such applicable period shall instead be paid in a
lump sum to the Participant (or, if applicable, to the Participant’s estate) on
the first payroll payment date following expiration of such six (6) month period
or, if applicable, the Participant’s death, and (b) for purposes of conforming
this Agreement to Section 409A of the Code, any reference to termination of
employment, severance from employment, resignation from employment or similar
terms shall mean and be interpreted as a “separation from service” as defined in
Treasury Regulation §1.409A-1(h).

 

[signature page(s) follow]

 



 5 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 



    HOSPITALITY INVESTORS TRUST, INC.             By:         Name:       Title:
        Participant                       (Signature)      



 



 6 

 